32 F.3d 563
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stan PHILLIPS, Plaintiff Appellant,v.Walter WRIGHT, M.D.;  Kinston Eye Clinic;  United StatesDepartment of Justice;  US Bureau of Prisons;  SeymourJohnson Federal Prison Camp;  Luis Gonzalez, Administrator;Thomas Nugent, Dr.;  Does 1-10, Defendants Appellees.
No. 94-6351.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided Aug. 8, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-93-475).
Stan Phillips, appellant Pro Se.
David Marshall Duke, Young, Moore, Henderson & Alvis, P.A., Raleigh, NC;  Barbara Dickerson Kocher, Office of the U.S. Atty., Raleigh, NC, for appellees.
E.D.N.C.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment for Defendants.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Phillips v. Wright, No. CA-93-475 (E.D.N.C. Mar. 17, 1994).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Because Phillips' claim regarding medical treatment amounts to a disagreement between himself and the doctors and other medical personnel, his allegations of conspiracy between the private defendants and the government defendants are irrelevant